DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 05/13/2022 are as follows:
	Claims 1, 2, and 4-6 are pending;
	Claim 3 canceled;
	Claims 1, 2, and 4-6 are being examined;

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUI (US 20100252642A1, hereinafter referred to as Matsui ‘642) in view of HWANG (KR 20120028415 A), and further in view of MATSUI (US 20140230475A1, hereinafter referred to as Matsui ‘475).
Regarding claim 1, Matsui ‘642 teaches humidity control device (10) , comprising: a casing (11) provided with a first humidity control chamber (37), a second humidity control chamber (38), and a bypass passage (81); a refrigerant circuit (50) including a compressor (53), and a first adsorption heat exchanger (51) and a second adsorption heat exchanger (52) which are respectively provided in the first and second humidity control chambers, the refrigerant circuit (50) being capable of switching each of the first and second adsorption heat exchangers to a condenser or an evaporator (Matsui ‘642 teaches in page 5 ¶ [0086] that “The four-way switching valve (54) can be switched between a first state (the state shown in FIG. 3(A)) in which the first port and the third port communicate with each other and the second port and the fourth port communicate with each other, and a second state (the state shown in FIG.3(B))”; 
a flow path switching mechanism (note: examiner interpreters “flow path switching mechanism” to be flaps capable of opening and closing) which switches an air flow passage in the casing (11); (Matsui ‘642 teaches in page 2 ¶ [0017] that “wherein the ventilation mechanism (25, 26. 41-48, 83, 84) includes an open/close mechanism (41-48, 83, 84) provided in the casing (11) for connecting/disconnecting the air passageway (31-34, 37, 38, 81,82)” ;which shows at least the open/close mechanism (41-48, 83, 84) to be correspond to the “flow path switching mechanism”), 
and a controlling unit (60) which controls the refrigerant circuit (50) and the flow path switching mechanism so as to perform a first humidity control operation or a second humidity control operation, (Matsui ‘642 teaches in page 5 ¶ [0092] that “the controller (60) controls the operations of the dampers (41-48, 83, 84), the fans (25, 26), the compressor (53), the four-way switching valve (54) and the electric expansion valve (55) so as to control the operation of the humidity control apparatus (10). With the control operation by the controller (60), the operation of the humidity control apparatus (10) is switched between a dehumidifying ventilation mode, a humidifying ventilation mode, and a simple ventilation mode.” ; examiner notes that the “simple ventilation mode” is equivalents to the claimed “second humidity control operation” and at least one of the “dehumidifying ventilation mode” and ” humidifying ventilation mode” to be equivalent to the claimed “first humidity control operation”.)
 wherein in the first humidity control operation, the bypass passage (81) is closed (see figure 7 where the bypass passage (81) is closed via flap (83)) , and outside air (OA) taken into (see figure 7 where (OA) taken into the casing (11) via flap (24)) the casing (11) is supplied into a room (via (22)) through one of the first and second adsorption heat exchangers (through second adsorption heat exchanger 52), and room air (RA) taken into the casing (11), (see figure 7 where (RA) taken into the casing (11) via flap (23)) is exhausted to outside (via (21)) through the other of the first (through first adsorption heat exchanger 51) and second adsorption heat exchangers (see Matsui ‘642 FIG 7; ¶ ¶ [0108]-[0110]); 
and in the second humidity control operation, the bypass passage (81) is opened (see figure 8 where the bypass passage (81) is open via flap (83)), and the outside air (OA) taken into (see figure 8 where (OA) taken into the casing (11) via flap (24))  the casing (11) is supplied into the room (via (22)) through ((see figure 8 where (RA) taken into the casing (11) via flap (23)) is exhausted to the outside (via (21)) ( FIG 8; ¶ ¶ [0111]-[0114]); 
Matsui ‘642 further teaches the controlling unit (60) controls the refrigerant circuit (50) and the flow path switching mechanism to switch from the first humidity control operation to the second humidity control operation. (Matsui ‘642 teaches in page 5 ¶ [0092] that “the controller (60) controls the operations of the dampers (41-48, 83, 84), the fans (25, 26), the compressor (53), the four-way switching valve (54) and the electric expansion valve (55) so as to control the operation of the humidity control apparatus (10). With the control operation by the controller (60), the operation of the humidity control apparatus (10) is switched between a dehumidifying ventilation mode, a humidifying ventilation mode, and a simple ventilation mode.”) Matsui ‘642 further teaches that the abnormality of compressor (53) can be detected by monitoring the motor current to the compressor so an overcurrent to the motor can be detected by detecting the motor current going out of a predetermined range that is considered normal; which shows that Matsui ‘642 capable of monitoring the (speed, frequency, or the load) of the compressor while having a predetermined range that is considered normal. The controller (60) then monitors an abnormality of the humidity control apparatus. After that, the controller determines the type of the abnormality, and takes a measure according to the type of the abnormality. Furthermore, the controller will act accordingly (see Matsui ‘642 ¶¶ [0128]-[0134]). While Matsui ‘642 teaches switching between the first and second humidity control operation (as outlined above),
Matsui ‘642 does not teach in the second humidity control operation, the bypass passage is opened, and the outside air taken into the casing is supplied into the room through one of the first and second adsorption heat exchangers and the bypass passage, and the room air taken into the casing is exhausted to the outside through the other of the first and second adsorption heat exchangers. Furthermore, Matsui ‘642 fails to specifically teach switching from the first humidity control operation to the second humidity control operation if a target operating capacity of the compressor falls below a predetermined lower limit operating capacity while the first humidity control operation is performed.
HWANG teaches a similar humidifier with multiple heat exchanger and bypass so that the air flows through bypass passage (31) and through the heat exchangers (43, and 53) at the same time. (See HWANG’s FIG 2).
Matsui ‘475 teaches if a target operating capacity of the compressor falls below a predetermined lower limit operating capacity (see Matsui ‘475 ¶ [0141]) while the first humidity control operation is performed, the controlling unit controls the refrigerant circuit and the flow path switching mechanism, (Matsui ‘475 teaches in ¶ [0082] that “The controller (90) switches the operation of the humidity control apparatus (10) among a dehumidifying operation, a low-performance operation, and a simple ventilation operation, which will be described later. The controller (90) controls operations of the dampers (41-48), the fans (25. 26), the compressor (53), the electric expansion valve (55), and the four-way valve (54) during the above operations”) 
to switch from the first humidity control operation to the second humidity control operation (Matsui ‘475 teaches in Page 14 Claim 2 that “a controller which controls an operation capacity of the compressor according to a humidity control load during the first operation, wherein the controller switches an operation of the humidity control apparatus from the first operation to the second operation if it is considered that even if the operation capacity of the compressor is set to a minimum capacity during the first operation, a humidity control capability is high relative to the humidity control load”. furthermore, Matsui ‘475 teaches in ¶ [0140] that “when the compressor (53) has large operation capacity……..That is, the humidity control capability of the humidity control apparatus (10) is increased”. Which means that when the operation capacity of the compressor set to the minimum but still high relative to the humidity control load, the controller switch from the first humidity control operation to the second humidity control operation.)
Therefore, in view of Hwang’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow simultaneous airflow through the bypass passages and heat exchangers of Matsui ‘642 in order to improve the humidify control of Matsui ‘642 by adjusting the amount of dehumidified air that flows through the heat exchangers which will reduce the working load on the device of Matsui ‘642 (see HWANG’s ¶ [0039]). Additionally, in view of Matsui ‘475 teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the second humidity control operation of Matsui ‘642 with [the condition statement, if a target operating capacity of the compressor falls below a predetermined lower limit operating capacity while the first humidity control operation is performed] in order to improve the humidity control of Matsui ‘642 to ensure comfort of the indoor space even in the operational condition in which the dehumidifying operation and the humidifying operation need to be stopped. (See Matsui ‘475¶ [0155]).

Regarding claim 2, Matsui ‘642 in view of Hwang and Matsui ‘475 teach the bypass passage includes a first bypass passage (81) and a second bypass passage (82), in the first humidity control operation, the first and second bypass passages (81, 82) are closed  (see figure 7 where the first bypass passage (81) and the second bypass passage (82) are closed via flaps (83 and 84)) , and the outside air (OA) taken into the casing (11) is supplied into the room (see figure 7 where (OA) taken into the casing (11) via flap (24)) the casing (11) is supplied into a room (via (22)),BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/tanApplication No.: NEWDocket No.: 4633-0665PUS1Page 4 of 7 through one of the first and second adsorption heat exchangers (through second adsorption heat exchanger 52), and the room air (RA) taken into the casing (11), (see figure 7 where (RA) taken into the casing (11) via flap (23)) is exhausted to the outside (via (21))  through the other of the first and second adsorption heat exchangers (through first adsorption heat exchanger 51), and in
 the second humidity control operation, the first (81 of Matsui, 31 of Hwang) and second (82 of Matsui, 31 of Hwang) bypass passages are opened (see Matsui’s figure 8 where the first (81) and second (82) bypass passages are opened via flaps (83 and 84); also see Hwang’s figure 2 where the first and second bypass passages (31) are opened via flaps(33)), and the outside air (OA) taken into the casing (11 of Matsui) (see figure 8 where (OA) taken into the casing (11) via flap (24)) is supplied into the room (via (22) of Matsui) through one of the first and second adsorption heat exchangers (51 of Matsui, 41 of Hwang) and one of the first and second bypass passages (81 or 82 of Matsui, 31 of Hwang), and the room air (RA) taken into the casing (11) is exhausted to the outside through the other of the first and second adsorption heat exchangers (52 of Matsui, 51 of Hwang) and of the first and second bypass passages (81 or 82 of Matsui, 31 of Hwang; also see Matsui’s figure 8 and Hwang’s figure 2).

Regarding claim 4, Matsui ‘642 in view of Hwang and Matsui ‘475 teach the controlling unit (60) controls the refrigerant circuit (50) and the flow path switching mechanism to switch from the second humidity control operation to the first humidity control operation. (Matsui ‘642 teaches in page 5 ¶ [0092] that “the controller (60) controls the operations of the dampers (41-48, 83, 84), the fans (25, 26), the compressor (53), the four-way switching valve (54) and the electric expansion valve (55) so as to control the operation of the humidity control apparatus (10). With the control operation by the controller (60), the operation of the humidity control apparatus (10) is switched between a dehumidifying ventilation mode, a humidifying ventilation mode, and a simple ventilation mode.”) Matsui ‘642 further teaches that the abnormality of compressor (53) can be detected by monitoring the motor current to the compressor so an overcurrent to the motor can be detected by detecting the motor current going out of a predetermined range that is considered normal; which shows that Matsui ‘642 capable of monitoring the (speed, frequency, or the load) of the compressor while having a predetermined range that is considered normal. The controller (60) then monitors an abnormality of the humidity control apparatus. After that, the controller determines the type of the abnormality, and takes a measure according to the type of the abnormality. Furthermore, the controller will act accordingly (see Matsui ‘642 ¶¶ [0128]-[0134]). However, Matsui ‘642 fails to specifically teach if the target operating capacity of the compressor exceeds a 60D17-082predetermined upper limit operating capacity while the second humidity control operation is performed.
Matsui ‘475 teaches if the target operating capacity of the compressor exceeds a predetermined upper limit operating capacity (see Matsui ‘475 ¶ [0141]) while the second humidity control operation is performed, the controlling unit controls the refrigerant circuit and the flow path switching mechanism (Matsui ‘475 teaches in ¶ [0082] that “The controller (90) switches the operation of the humidity control apparatus (10) among a dehumidifying operation, a low-performance operation, and a simple ventilation operation, which will be described later. The controller (90) controls operations of the dampers (41-48), the fans (25. 26), the compressor (53), the electric expansion valve (55), and the four-way valve (54) during the above operations”)
to switch from the second humidity control operation to the first humidity control operation. (Matsui ‘475 teaches in Page 14 Claim 2 that “the controller switches the operation of the humidity control apparatus from the second operation to the first operation if it is considered that the humidity control capability is low relative to the humidity control load during the second operation.” furthermore, Matsui ‘475 teaches in ¶ [0140] that “On the other hand, when the compressor (53) has small operation capacity,…. That is, the humidity control capability of the humidity control apparatus (10) is reduced.” Which means that when the operation capacity of the compressor low relative to the humidity control load, the controller switch from the second humidity control operation to the first humidity control operation.)
Therefore, in view of Matsui ‘475 teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the second humidity control operation of Matsui ‘642 with [the condition statement, if the target operating capacity of the compressor exceeds a predetermined upper limit operating capacity while the second humidity control operation is performed] in order to improve the humidity control of Matsui ‘642 to ensure comfort of the indoor space even in the operational condition in which the dehumidifying operation and the humidifying operation need to be stopped. (See Matsui ‘475¶ [0155]).

Regarding claim 5, Matsui ‘642 in view of Hwang and Matsui ‘475 teach if the target operating capacity of the compressor exceeds a predetermined upper limit operating capacity while the second humidity control operation is performed, the controlling unit controls the refrigerant circuit and the flow path switching mechanism to switch from the second humidity control operation to the first humidity control operation, (Same rejection as discussed in claim 4 above applies here). Matsui ‘642 further teaches that the abnormality of compressor (53) can be detected by monitoring the motor current to the compressor so an overcurrent to the motor can be detected by detecting the motor current going out of a predetermined range that is considered normal; which shows that Matsui ‘642 capable of monitoring the (speed, frequency, or the load) of the compressor while having a predetermined range that is considered normal. The controller (60) then monitors an abnormality of the humidity control apparatus. After that, the controller determines the type of the abnormality, and takes a measure according to the type of the abnormality. Furthermore, the controller will act accordingly (see Matsui ‘642 ¶¶ [0128]-[0134]). However, Matsui ‘642 fails to specifically teach the lower limit operating capacity and the upper limit operating capacity are set so that a first humidity control capacity corresponding to an operating capacity of the compressor being the lower limit operating capacity in the first humidity control operation is lower than a second humidity control capacity corresponding to an operating capacity of the compressor being the upper limit operating capacity. 
Matsui ‘475 teaches the lower limit operating capacity and the upper limit operating capacity are set (Matsui ‘475 teaches in ¶ [0141] that “To ensure reliability of the compressor (53), operational conditions of the compressor (53), such as a difference between a suction pressure and a discharge pressure, need to fall within a predetermined range. Thus, the controller (90) determines the minimum operation frequency F min of the compressor (53) so that the operational conditions of the compressor (53) can fall within the predetermined range.”) 
so that a first humidity control capacity corresponding to an operating capacity of the compressor being the lower limit operating capacity in the first humidity control operation is lower than a second humidity control capacity corresponding to an operating capacity of the compressor being the upper limit operating capacity. (Matsui ‘475 teaches in ¶ [0140] that “On the other hand, when the compressor (53) has small operation capacity,…. That is, the humidity control capability of the humidity control apparatus (10) is reduced.” Which means that when the operation capacity of the compressor is low the humidity control capability is also low, the controller then switches the operation from the second humidity control operation to the first humidity control operation. Furthermore, Matsui ‘475 teaches in ¶ [0140] that “when the compressor (53) has large operation capacity……..That is, the humidity control capability of the humidity control apparatus (10) is increased”. Which means that when the operation capacity of the compressor high the humidity control capability is also high, the controller then switches the operation from the first humidity control operation to the second humidity control operation.)
Therefore, in view of Matsui ‘475 teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the second humidity control operation of Matsui ‘642 with [to set a predetermined range for the operational conditions of compressor, so the lower limit operating capacity and the upper limit operating capacity are set so that a first humidity control capacity corresponding to an operating capacity of the compressor being the lower limit operating capacity in the first humidity control operation is lower than a second humidity control capacity corresponding to an operating capacity of the compressor being the upper limit operating capacity] in order to improve the humidity control of Matsui ‘642  to ensure reliability of the compressor. (See Matsui ‘475¶ [0141]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUI (US 20100252642A1, hereinafter referred to as Matsui ‘642) in view of HWANG (KR 20120028415 A), and MATSUI (US 20140230475A1, hereinafter referred to as Matsui ‘475), and further in view of MATSUI (US20100243749A1, hereinafter referred to as Matsui ‘749)
Regarding claim 6, Matsui ‘642 in view of Hwang and Matsui ‘475 teach in ¶ [0154] that “the evaporation temperature of the refrigerant in the utilization-side heat exchanger (161) is set to a value lower than the dew point of the outside air” which shows that Matsui ‘642 has set an evaporation temperature and that is lower than the dew point to prevent condensation. However, Matsui ‘642 in view of Hwang and Matsui ‘475 fail to specifically teach if a predetermined anti-condensation condition for preventing condensation in at least one of the first and second humidity control chambers, and the bypass passage is satisfied while the second humidity control operation is performed, the controlling unit controls the refrigerant circuit and the flow path switching mechanism so that the second humidity control operation is finished.  
Matsui ‘749 teaches a similar humidifier with bypasses and multiple humidity control operations,  that has a predetermined anti-condensation condition for preventing condensation in at least one of the first and second humidity control chambers, and the bypass passage is satisfied while the second humidity control operation is performed, the controlling unit controls the refrigerant circuit and the flow path switching mechanism so that the second humidity control operation is finished (Matsui ‘749 teaches in Page. 9 ¶ [0117] that “In order to prevent the above-described problems from being caused when the ventilation operation mode is selected, the ventilation control section (64) of the controller (60) performs the control operation in which, when predetermined conditions are satisfied, the simple ventilation operation is prohibited to limit the operation of the outdoor-air conditioner (10) to either one of the dehumidification/ventilation operation and the humidification/ventilation operation. Such a control operation will be described hereinafter with reference to FIG. 10”. See Matsui ‘749 Page. 9 ¶ [0117]-[0125]).
Therefore, in view of Matsui ‘749 teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the second humidity control operation of Matsui ‘642 with [to set a predetermined conditions, a predetermined anti-condensation condition for preventing condensation in at least one of the first and second humidity control chambers, and the bypass passage is satisfied while the second humidity control operation is performed, the controlling unit controls the refrigerant circuit and the flow path switching mechanism so that the second humidity control operation is finished] in order to improve the humidity control of Matsui ‘642  to prevent that the dew condensation water enters components accommodated in the casing, resulting in malfunctions; or that dew condensation water drops to the room through the outlet, resulting in damage of goods in the room. (See Matsui ‘749 ¶ [0116]).

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Applicant argues in page 9 of the remarks that  “as disclosed in at least claim 2 of Matsui '475, the control of the disclosed apparatus corresponds to switching between a first operation (an operation where the compressor operates) and a second operation (an operation where the compressor stops) in a humidity control device where no bypass passage is provided. Therefore, the operations disclosed in Matsui '475 do NOT include switching between closed and opened states of a bypass passage, according to an embodiment of Applicant's invention according to amended claim 1.”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner relies upon Matsui '475 teaching to provide the second humidity control operation of Matsui ‘642 with the condition statement, “if a target operating capacity of the compressor falls below a predetermined lower limit operating capacity while the first humidity control operation is performed” in order to improve the humidity control of Matsui ‘642 to ensure comfort of the indoor space even in the operational condition in which the dehumidifying operation and the humidifying operation need to be stopped. (See Matsui ‘475¶ [0155]). Examiner did not rely upon Matsui '475 to teach switching between closed and opened states of a bypass passage, since Matsui ‘642 teaches switching between closed and opened states of a bypass passage, (Matsui ‘642 teaches in page 2 ¶ [0017] that “wherein the ventilation mechanism (25, 26. 41-48, 83, 84) includes an open/close mechanism (41-48, 83, 84) provided in the casing (11) for connecting/disconnecting the air passageway (31-34, 37, 38, 81,82)” ;which shows at least the open/close mechanism (41-48, 83, 84) to be correspond to the “flow path switching mechanism”). 

Applicant further argues in page 9 that “even if the operational control of Matsui '475 is applied to the humidity control device of Matsui '642, the combination merely results in a humidity control device of Matsui '642 performing the first operation and second operation of Matsui '475, and does NOT provide the operational control according to amended claim 1 (e.g., switching from the first humidity control operation to the second humidity control operation, which causes the bypass passage to switch from a closed position to an open position). Therefore, Applicant submits the asserted combination of Matsui '642, Hwang and Matsui '475 (assuming these references may be combined, which Applicant does not admit), fails to teach, suggest and/or disclose at least the limitation, "if a target operating capacity of the compressor falls below a predetermined lower limit operating capacity while the first humidity control operation is performed, the controlling unit controls the refrigerant circuit and the flow path switching mechanism to switch from the first humidity control operation to the second humidity control operation", as recited in amended independent”. Examiner respectfully disagree, Matsui ‘642 teaches the controlling unit (60) controls the refrigerant circuit (50) and the flow path switching mechanism to switch from the first humidity control operation to the second humidity control operation. (Matsui ‘642 teaches in page 5 ¶ [0092] that “the controller (60) controls the operations of the dampers (41-48, 83, 84), the fans (25, 26), the compressor (53), the four-way switching valve (54) and the electric expansion valve (55) so as to control the operation of the humidity control apparatus (10). With the control operation by the controller (60), the operation of the humidity control apparatus (10) is switched between a dehumidifying ventilation mode, a humidifying ventilation mode, and a simple ventilation mode.”) Matsui ‘642 further teaches that the abnormality of compressor (53) can be detected by monitoring the motor current to the compressor so an overcurrent to the motor can be detected by detecting the motor current going out of a predetermined range that is considered normal; which shows that Matsui ‘642 capable of monitoring the (speed, frequency, or the load) of the compressor while having a predetermined range that is considered normal. The controller (60) then monitors an abnormality of the humidity control apparatus. After that, the controller determines the type of the abnormality, and takes a measure according to the type of the abnormality. Furthermore, the controller will act accordingly (see Matsui ‘642 ¶¶ [0128]-[0134]). While Matsui ‘642 teaches switching between the first and second humidity control operation (as outlined above), Examiner notes as previously stated in the last office action (in the rejection of claim 3) that was mailed on 02/02/2022 that Matsui ‘642 capable of monitoring the abnormality of compressor and switch between first humidity control operation to the second humidity control operation but fails to specifically teach switching between the operations based on the condition statement, “if a target operating capacity of the compressor falls below a predetermined lower limit operating capacity while the first humidity control operation is performed” and for that reason, Matsui '475 was relied upon. Matsui ‘475 teaches if a target operating capacity of the compressor falls below a predetermined lower limit operating capacity (see Matsui ‘475 ¶ [0141]) while the first humidity control operation is performed, the controlling unit controls the refrigerant circuit and the flow path switching mechanism, (Matsui ‘475 teaches in ¶ [0082] that “The controller (90) switches the operation of the humidity control apparatus (10) among a dehumidifying operation, a low-performance operation, and a simple ventilation operation, which will be described later. The controller (90) controls operations of the dampers (41-48), the fans (25. 26), the compressor (53), the electric expansion valve (55), and the four-way valve (54) during the above operations”) to switch from the first humidity control operation to the second humidity control operation (Matsui ‘475 teaches in Page 14 Claim 2 that “a controller which controls an operation capacity of the compressor according to a humidity control load during the first operation, wherein the controller switches an operation of the humidity control apparatus from the first operation to the second operation if it is considered that even if the operation capacity of the compressor is set to a minimum capacity during the first operation, a humidity control capability is high relative to the humidity control load”. furthermore, Matsui ‘475 teaches in ¶ [0140] that “when the compressor (53) has large operation capacity……..That is, the humidity control capability of the humidity control apparatus (10) is increased”. Which means that when the operation capacity of the compressor set to the minimum but still high relative to the humidity control load, the controller switch from the first humidity control operation to the second humidity control operation.).Therefore,  Examiner notes that the combination of Matsui ‘642 and Matsui ‘475 teach the limitation of “switching from the first humidity control operation to the second humidity control operation if a target operating capacity of the compressor falls below a predetermined lower limit operating capacity while the first humidity control operation is performed.” . 

Applicant further in page 9 argues that “Applicant respectfully submits that the asserted combinations of references (assuming these references may be combined, which Applicant does not admit), fail to establish prima facie obviousness of any pending claim”. Examiner respectfully disagree, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, as previously noted by Examiner, the motivation to combine the teaching of Matsui ‘642 with the teaching of HWANG to improve the humidify control of Matsui ‘642 by adjusting the amount of dehumidified air that flows through the heat exchangers which will reduce the working load on the device of Matsui ‘642 (see HWANG’s ¶ [0039]). Additionally, the motivation to combine the teaching of Matsui ‘642 with the teaching of Matsui ‘475 to improve the humidity control of Matsui ‘642 to ensure comfort of the indoor space even in the operational condition in which the dehumidifying operation and the humidifying operation need to be stopped. (See Matsui ‘475¶ [0155]).

Therefore, the previous rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/
Examiner, Art Unit 3763                                                                                                                                                                                                        


/TRAVIS RUBY/Primary Examiner, Art Unit 3763